                    IN THE UNITED STATES DISTRICT
                 COURT FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


ENROLLED MEMBERS OF THE                          CV-15-92-GF-BMM
BLACKFEET TRIBE aka Treaty
Status Indians; RICHARD HORN;
DUANE MANY HIDES; ROY
INGRAM; ERNEST OLSEN; LARRY
M. REEVIS,                                    ORDER ADOPTING FINDINGS AND
                                                  RECOMMENDATIONS
          Plaintiffs,

    vs.

THEDUS CROWE; KEVIN K.
WASHBURN; SALLEY JEWELL;
and BARACK OBAMA,

          Defendants.



      Plaintiffs Richard Horn, Duane Many Hides, Roy Ingram, Ernest Olsen and

Larry M. Reevis (“Plaintiffs”) challenge the integrity of the Blackfeet Water

Compact that was executed by the Blackfeet Tribe, the State of Montana, and the

United States. (Docs. 1, 11-15, 29). Plaintiffs allege that the Blackfeet Water

Compact was invalid for the following reasons: (1) the Blackfeet Tribe Business

Council lacked authority under tribal law to negotiate and ratify the Compact on

behalf of the Blackfeet Tribe; and (2) the referendum election through which the

                                         1
Tribal membership adopted the Compact violated Article IX of the Blackfeet

Constitution, given that less than one-third of the eligible voters of the Blackfeet

Tribe voted in the election. (Doc. 29 at 2-3).

       Plaintiffs seek injunctive relief, monetary relief and mandamus relief.

Plaintiffs request that the Court transfer “legal title to all natural resources on . . .

the Blackfeet Indian [R]eservation” to the Plaintiffs. (Doc. 1 at 2). Plaintiffs

requested that the Court stop the “illegal disposition of the Blackfeet tribal

property.” Id. Plaintiffs also request that the Court prohibit the state of Montana

“from exercising adjudicatory jurisdiction over the Blackfeet Indian [R]eservation

and Blackfeet [T]ribal Water Rights(s).” Id. Plaintiffs request that the Court grant

them “[t]itle to all water ways originating or passing through the Blackfeet Indian

[R]eservation,” and seek “compensatory . . . damages for the illegal capture and

utilization of . . . Tribal Water Right[s].” (Doc. 1 at 3).

       United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on September 5th, 2018. (Doc. 43). Judge

Johnston recommended that Plaintiff’s “Motion for Appointment of Counsel” be

denied. Id. at 8. Judge Johnston further recommended Defendant’s “Motion to

Dismiss Plaintiffs’ Amended Complaint” be granted. Id.

       The Court reviews de novo Findings and Recommendations timely objected

to. 28 U.S.C. § 636(b)(1). The Court reviews for clear error the portions of the

                                             2
Findings and Recommendations not specifically objected to. McDonnell Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

Where a party’s objections constitute perfunctory responses argued in an attempt to

engage the district court in a rehashing of the same arguments set forth in the

original response, however, the Court will review the applicable portions of the

findings and recommendations for clear error. Rosling v. Kirkegard, 2014 WL

693315 *3 (D. Mont. Feb. 21, 2014) (internal citations omitted).

      Plaintiffs timely filed objections to Magistrate Judge Johnston’s Findings

and Recommendations. (Docs. 47, 48, 51). These objections attempt to engage

the Court in a debate of the same arguments that Judge Johnston addressed in the

Findings and Recommendations (Doc. 43). Plaintiffs’ objections simply restate

what Judge Johnston already addressed and the Court finds no clear error in Judge

Johnston’s Findings and Recommendations. Id.

      The claims asserted by Plaintiffs have their genesis in an intra-tribal dispute.

Plaintiffs seek to have the Blackfeet Water Compact declared invalid and

unenforceable. Plaintiffs allege that the Compact is invalid and unenforceable

because the Blackfeet Tribal Business Council lacked authority under tribal law to

negotiate and ratify the Blackfeet Water Compact, and because the referendum

election through which the Tribal membership adopted the Compact violated

Article IX of the Blackfeet Constitution. (Doc. 29 at 2-3).

                                          3
      All of Plaintiffs’ claims are grounded in Blackfeet tribal law and the

Blackfeet Constitution. Resolution of Plaintiffs’ claims necessarily would require

the Court to interpret Blackfeet tribal law and the Blackfeet Constitution. Federal

courts lack jurisdiction to resolve intra-tribal disputes that require the court to

interpret tribal law or a tribal constitution. See Kaw Nation ex rel. McCauley v.

Lujan, 378 F.3d 1139, 1143 (10th Cir. 2004) (federal courts lack jurisdiction over

intra-tribal disputes because disputes over the meaning of tribal law do not arise

under the Constitution, laws or treaties of the United States).

      Tribal election disputes represent intra-tribal matters. Federal courts lack

jurisdiction over tribal election disputes that require interpretation of tribal law or a

tribal constitution to resolve. See Goodface v. Grassrope, 708 F.2d 335, 339 (8th

Cir. 1983); U.S. Bancorp v. Ike, 171 F. Supp.2d 1122, 1125 (D. Nev. 2001) (citing

cases).

      Plaintiffs continue to argue that the federal courts actively ignore “the Pikuni

People and what’s left of their Nation.” (Doc. 51). Plaintiffs dismiss Judge

Johnston’s findings and the “so called Court Decisions” cited and ask this Court

for “respect and enforcement of the Law.” Id. Respect is what Judge Johnston’s

findings do. If the federal courts were to begin interpreting tribal law and tribal

constitutions, the result effectively would destroy tribal sovereignty. This result

would open the floodgates and allow the federal courts and non-Indian judges the

                                            4
ability to interpret and decide tribal disputes that potentially could involve tribal

culture. Out of respect for tribal people and sovereignty, this Court cannot open

that gate.

       The federal government has a longstanding policy of encouraging tribal self-

government. See Iowa Mut. Ins. Co. v. LaPlante, 480 U.S. 9, 14 (1987). Indian

tribes possess inherent and exclusive power over matters of internal tribal

governance. See Nero v. Cherokee Nation of Oklahoma, 892 F.2d 1457, 1463

(10th Cir. 1989); Goodface, 708 F.2d at 339. An Indian tribe’s right to conduct an

election without federal interference proves essential to the tribe’s right to self-

government. Wheeler v. Swimmer, 835 F.2d 259, 262 (10th Cir. 1987).

       The Blackfeet Tribal Court represents the proper forum for Plaintiffs to

challenge the validity of the Blackfeet Water Compact and the related tribal

referendum election. See Sac & Fox Tribe of the Mississippi in Iowa, Election Bd.

v. Bureau of Indian Affairs, 439 F.3d 832, 835 (8th Cir. 2006). This Court lacks

jurisdiction over Plaintiffs’ claims.

                                        Conclusion

       The Court has reviewed de novo those parts of Judge Johnston’s Findings

and Recommendations to which Plaintiffs objected to. The Court has reviewed for

clear error the remaining portions of Judge Johnston’s Findings and



                                            5
Recommendations. The Court finds no error in Judge Johnston’s Findings and

Recommendations and adopts them in full.

      Accordingly, IT IS ORDERED that Magistrate Judge Johnston’s Findings

and Recommendations (Doc.43) are ADOPTED IN FULL.

      IT IS ORDERED that Plaintiffs’ Motion for Appointment of Counsel is

DENIED.

      IT IS ORDERED that Defendants’ Motion to Dismiss Plaintiffs’ Amended

Complaint (Doc. 32) is GRANTED.

      IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss

Plaintiffs’ original Complaint (Doc. 19) is DENIED as moot.

      DATED this 16th day of November, 2018.




                                       6
